Title: John Adams to Abigail Adams, 9 September 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi September 9 1778

I fear you will complain of me, for not writing so often as I ought. But I write as often as I can.—I really never had more Business to do in my Life, and what mortifies me, beyond Measure is, to be obliged to say I never did less.
No News from England, or America—dreadfull Intervall! I say dreadfull Because, the Question of Speedy Peace or not depends, I apprehend upon what has already passed in America and We have not heard of—our last News was that D’Estaing was anchored, before Sandy Hook.
I send you a litle Amusement—and Love and Respects to all Friends. Nabby, Charly and Thommy particularly. Johnny is well—reads and chatters french like a french Boy.

John Adams

